Exhibit 10.2

 

DISTRIBUTION, CONTRIBUTION AND ASSIGNMENT AGREEMENT

 

This Distribution, Contribution and Assignment Agreement (the “Agreement”),
dated as of March 28th, 2008, and effective as of April 20, 2007 (the “Effective
Date”), is entered into by and among Centro NP LLC, a Maryland limited liability
company (“Centro NP”), Super LLC, a Maryland limited liability company
(“Super”), Centro New Plan Inc., a Maryland corporation (“New Plan”), Centro US
Management Joint Venture 2, LP, a Delaware limited partnership (“JV2”), and
Centro US Employment Company, LLC, a Delaware limited liability company
(“Employment LLC”).

 

RECITALS

 

WHEREAS, the parties hereto had effectively undertaken the transactions
contemplated herein substantially contemporaneously with the Effective Date, and
the parties desire to reflect such transactions in this Agreement;

 

WHEREAS, immediately following its acquisition of New Plan Excel Realty Trust,
Centro NP desired to make a distribution (the “Centro NP Distribution”) to Super
of the rights to manage properties owned directly or indirectly by it and the
assets used by its employees involved in such management of properties
(collectively, the “Management Assets”) and Super desired to receive such
distribution and assume the liabilities of such employees (the “Management
Liabilities”);

 

WHEREAS, New Plan is a party to the Second Amended and Restated Limited
Liability Company Agreement of Super LLC, dated as of October 31, 2007, (the
“LLC Agreement”);

 

WHEREAS, New Plan owns 400,000,000 Class E Membership Interests in Super (the
“Class E LLC Interests”);

 

WHEREAS, Super desired to distribute the Management Assets to New Plan and
reduce New Plan’s capital account in Super by $772,000,000, and New Plan desired
to receive such distribution and to assume the Management Liabilities, pursuant
to the terms and subject to the conditions set forth herein (the “Super
Distribution”);

 

WHEREAS, New Plan desired to contribute, assign, transfer and convey the
Management Assets to JV2 and JV2 desired to receive such contribution (the “New
Plan Contribution”);

 

WHEREAS, in exchange for the New Plan Contribution, New Plan received a
$772,000,000 limited partnership interest in JV2 (the “JV2 LP Interests”);

 

WHEREAS, Employment LLC desired to assume the Management Liabilities from New
Plan (the “Employee Assumption”);

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows, each to be effective as of the Effective
Date.

 

1.                                       Centro NP Distribution.  Centro NP
hereby makes the Centro NP Distribution to Super, and Super hereby accepts such
distribution and assumes the Management Liabilities in accordance with the terms
and subject to the conditions set forth herein.

 

2.                                       Super Distribution.  Super hereby makes
the Super Distribution to New Plan, and New Plan hereby accepts such
distribution and assumes the Management Liabilities in accordance with the terms
and subject to the conditions set forth herein.

 

3.                                       New Plan Contribution.  New Plan hereby
makes the New Plan Contribution to JV2, and JV2 hereby accepts such contribution
in exchange for the JV2 LP Interests and in accordance with the terms and
subject to the conditions set forth herein.

 

4.                                       Employee Assumption.  Employee LLC
hereby assumes the Employee Assumption, solely for purposes of consolidating the
payroll of JV2’s employees.

 

5.                                       Representations and Warranties of the
Parties.  Each party, individually, hereby represents and warrants to each of
the other parties as follows:

 

5.1                                 Power and Authority:  The execution,
delivery and performance by the party of this Agreement and the consummation by
the party of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of the party.  This Agreement has been duly and
validly executed and delivered by the party and constitutes the valid and
binding obligation of the party, enforceable against the party in accordance
with its terms, except to the extent that such enforceability (i) may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally and (ii) is subject to general
principles of equity.

 

5.2                                 No Conflicts:  The execution, delivery and
performance of this Agreement by the party and the consummation by the party of
the transactions contemplated hereby will not, with or without the giving of
notice or the lapse of time, or both, (i) violate any provision of law, statute,
rule or regulation to which the party is subject, (ii) violate any order,
judgment or decree applicable to the party or (iii) conflict with, or result in
a breach or default under, any term or condition of the organizational documents
of the party or any material agreement or other instrument to which the party is
a party or by which it may be bound; except for violations, conflicts, breaches
or defaults which in the aggregate would not materially hinder or impair the
consummation of the transactions contemplated hereby.

 

5.3                                 Consents:  No consent, approval or
authorization of, exemption by, or filing with, any governmental or regulatory
authority is required in connection with the execution, delivery and performance
by the party of this Agreement or the consummation by the party of the
transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

6.                                       Fees and Expenses:  The parties agree
to pay all of the fees and expenses incurred by the parties hereto in connection
with this Agreement, including, but not limited to the fees, expenses and
disbursements of such parties, counsel and other advisors.

 

7.                                       Notices:  All notices, consents,
waivers or other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, return receipt
requested, postage prepaid or otherwise delivered by hand, messenger,
internationally recognized courier or facsimile transmission, addressed:

 

7.1

 

If sent to Centro NP, to:

 

 

 

 

 

Centro NP LLC

 

 

420 Lexington Avenue, 7th Floor

 

 

New York, NY 10170

 

 

Attention: Steven Siegel

 

 

Facsimile: (212) 869-9585

 

 

 

7.2

 

If sent to Super, to:

 

 

 

 

 

Super LLC

 

 

420 Lexington Avenue, 7th Floor

 

 

New York, NY 10170

 

 

Attention: Steven Siegel

 

 

Facsimile: (212) 869-9585

 

 

 

7.3

 

If sent to New Plan, to:

 

 

 

 

 

Centro New Plan Inc.

 

 

420 Lexington Avenue, 7th Floor

 

 

New York, NY 10170

 

 

Attention: Steven Siegel

 

 

Facsimile: (212) 869-9585

 

 

 

7.4

 

If sent to JV2, to:

 

 

 

 

 

Centro US Management Joint Venture 2, LP

 

 

420 Lexington Avenue, 7th Floor

 

 

New York, NY 10170

 

 

Attention: Steven Siegel

 

 

Facsimile: (212) 869-9585

 

 

 

7.5

 

If sent to Employee LLC, to:

 

 

 

 

 

Centro US Employment Company, LLC

 

 

420 Lexington Avenue, 7th Floor

 

 

New York, NY 10170

 

 

Attention: Steven Siegel

 

 

Facsimile: (212) 869-9585

 

3

--------------------------------------------------------------------------------


 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or as having been given when delivered, if delivered by
hand or by messenger (or overnight courier), 24 hours after confirmed receipt if
sent by facsimile transmission or at the earlier of its receipt or on the fifth
day after mailing, if mailed, as aforesaid.

 

8.             Confidentiality.  The parties agree to keep the terms and
conditions of this Agreement strictly confidential and not disclose such terms
without the prior written consent of the other parties, except (a) as may be
required by law and (b) that each party may disclose such terms and conditions
to its representatives, advisors and counsel who acknowledge the confidentiality
hereof.

 

9.             Miscellaneous.

 

9.1                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF.

 

9.2                                 This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective
successors and permitted assigns, and no other person will have any rights or
obligation hereunder.  None of the parties may assign (whether by operation of
law or otherwise) this Agreement.

 

9.3                                 This Agreement constitutes the full and
entire understanding and agreement between the parties hereto with regard to the
subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof.

 

9.4                                 No delay or omission to exercise any right
power or remedy accruing to any party hereto upon any breach or default of the
other party hereto under this Agreement shall impair any such right, power or
remedy or such party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereunder occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default therefore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach or default under this
agreement, or any waiver on the part of any party hereto of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

9.5                                 This Agreement may be executed in any number
of counterparts, each of which may be executed by less than all of the parties
hereto, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

9.6                                 If any provision of this Agreement, or its
application to any party hereto, shall be, or be found by an authority of
competent jurisdiction to be, invalid or unenforceable in whole or in part, such
provision shall be constructed and applied so as to give

 

4

--------------------------------------------------------------------------------


 

effect, to the greatest extent possible, the original intent of the parties
hereto.  The invalidity or unenforceability of any of the provisions of this
Agreement shall not affect the other validity herein, all of which shall remain
in full force and effect.

 

9.7                                 The parties stipulate that the remedies at
law of the parties hereto in the event of any default or threatened default by
either party in the performance of or compliance with any of the terms of this
Agreement are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.  The exercise of
any remedy by any of the parties shall not be deemed an election of remedies or
preclude any of the parties from exercising any other remedies in the future.

 

9.8                                 This Agreement may be amended, modified or
supplemented only by a written instrument signed by all of the parties.

 

9.9                                 All of the parties hereto irrevocably
submits, in any legal action or proceeding relating to this Agreement, to the
jurisdiction of the courts of the United States and the State of California, in
the city of Los Angeles, and consents that (1) any such action or proceeding may
be brought in such courts and waive any objection that they may now or hereafter
have to the venue of such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient forum and (2) service of
legal process in any such action or proceeding may be made upon it by certified
mail, return receipt requested, postage prepaid, to such party at its address
specified in Section 8, provided, that nothing herein shall prevent any party
hereto from bringing any action in any other jurisdiction.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Distribution, Contribution, Assignment and Assumption Agreement, with effect as
of the effective date first written above.

 

 

 

CENTRO NP LLC

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Title:

Executive Vice President

 

 

 

SUPER LLC

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Title:

Executive Vice President

 

 

 

CENTRO NEW PLAN INC.

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Title:

Executive Vice President

 

 

 

CENTRO US MANAGEMENT JOINT VENTURE 2, LP

 

 

 

 

 

By:

Centro WCJV GP, Inc., a Delaware corporation, its
general partner

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

CENTRO US EMPLOYMENT COMPANY, LLC

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Title:

Executive Vice President

 

 

[Signature Page for Distribution, Contribution and Assignment Agreement]

 

--------------------------------------------------------------------------------